TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00153-CV



                              Gracelyn Faith Drake, Appellant

                                               v.

  Austin Surgical Hospital; Frosty D. R. Moore, M.D.; and Everett Brew Houston, M.D.,
                                        Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-07-002706, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Gracelyn Faith Drake has filed a motion to dismiss her appeal. See Tex. R.

App. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: May 28, 2008